Citation Nr: 0402438	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  03-07 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC



THE ISSUES

1.  Entitlement to service connection for pain and numbness 
of the right leg, claimed as secondary to service-connected 
disability.  

2.  Entitlement to service connection for pain and numbness 
of the right arm, to include a right wrist disability, 
claimed as secondary to service-connected disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to April 
1970, and from June 1970 to December 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the RO.  



REMAND

The veteran is seeking service connection for pain and 
numbness of the right leg, and for pain and numbness of the 
right arm, to include right wrist disability.  He appears to 
be contending that these conditions developed as a result of 
service-connected disabilities of the left upper and lower 
extremities.  

After carefully reviewing the claims file, the Board has 
determined that, in order to fully consider the veteran's 
claims, additional development is required in this case.  

The Board notes that, in April 2002, the veteran underwent a 
VA joints examination.  In the report of that examination, 
the examiner determined that no causal relationship was 
uncovered between the veteran's claimed right leg and right 
arm disabilities, and his service-connected disabilities of 
the left upper and lower extremities.  

The Board believes this conclusion to be consistent with 
findings noted in the report of another VA joints examination 
conducted in March 2002.  

However, the record reflects that service connection is also 
in effect for chronic lumbar strain with degenerative joint 
disease.  In this regard, the Board notes the report of an 
April 2002 VA neurological examination in which the examiner 
noted a diagnosis of bilateral meralgia paresthetica.  

The examiner indicated that this was a "benign" condition 
caused by compression of the lateral cutaneous nerve of the 
thigh and was often seen in obese individuals.  The examiner 
also indicated, however, that this disorder "may or may not 
be related to his lower back trauma."  

The Board notes that there are no previous indications in the 
veteran's treatment records of the veteran having been 
diagnosed with this disability.  The Board also notes that it 
is unclear as to what the examiner meant when using the word 
"benign" to describe this condition.  Specifically, the 
Board believes that it is unclear to what extent the 
veteran's complaints of pain and numbness in the right lower 
extremity were being attributed to this condition, if at all.  

For these reasons, the Board finds that another VA 
neurological examination is necessary in order to clarify 
whether the veteran's complaints of pain and numbness in the 
right lower extremity are attributable to bilateral meralgia 
paresthetica, and whether this disability is related to the 
veteran's service-connected low back disorder.  

The Board also notes that, in the report of the veteran's 
April 2002 VA neurological examination, no specific findings 
or diagnoses were noted by the examiner in regard to the 
veteran's claim of pain and numbness in the right upper 
extremity, to include a right wrist disorder.  It was noted 
that the veteran reported experiencing pain in his neck due 
to his service-connected cervical spine disorder, and that 
this pain sometimes radiated down both arms.  

The Board finds that, when the RO arranges for the veteran to 
undergo another VA neurological examination, the examiner 
should also be asked to comment on the nature and etiology of 
the veteran's reported pain and numbness of the right upper 
extremity, to include a right wrist disorder.  

In a statement received by the RO in March 2002, the veteran 
indicated that he felt that an examination conducted on 
February 6, 2002, had been inadequate.  The Board has 
reviewed the record and has been unable to locate a report of 
any VA examination conducted on that date.  

Although the Board believes that the veteran was likely 
referring to the VA examination conducted on March 6, 2002, 
the RO should clarify this in the record by determining 
whether another examination was conducted on February 6, 
2002.

Accordingly, this case is remanded for the following actions:

1.  The RO should ask the veteran to 
provide a list of the names and addresses 
of any additional doctors and medical 
care facilities (hospitals, HMOs, etc.) 
which have treated him for his claimed 
pain and numbness of the right lower 
extremity, and pain and numbness of the 
right upper extremity, to include a right 
wrist disorder.  He should be provided 
with release forms and asked that a copy 
be signed and returned for each health 
care provider identified.  When the 
veteran responds, the RO should obtain 
records from each health care provider 
the veteran identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, the RO 
should inform the veteran of the records 
that could not be obtained, including 
what efforts were made to obtain them.  

2.  The RO should determine whether or 
not the veteran underwent a VA 
examination on February 6, 2002.  If so, 
the report of this examination should be 
obtained and associated with the claims 
folder.  If no such examination was 
conducted, the RO should include a 
notation of this fact in the claims 
folder.  

3.  The RO should make arrangements for 
the veteran to be afforded a neurological 
examination to determine the nature and 
claimed etiology of his claimed 
conditions.  The claims folder must be 
provided to the examiner for review in 
conjunction with the examination.  All 
necessary tests and studies should be 
conducted, and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
should comment on the veteran's 
complaints of pain and numbness of the 
right lower extremity.  In particular, 
the examiner should specifically comment 
on whether the veteran currently has 
bilateral meralgia paresthetica and 
whether that diagnosis explains the 
complaints of pain and numbness in the 
right lower extremity.  If a diagnosis is 
made, and it is determined that the 
veteran's complaints of pain and numbness 
are attributable to this condition, the 
examiner should comment on whether it is 
at least as likely as not that this 
disability is related to the veteran's 
service-connected lumbar strain with 
degenerative joint disease.  The examiner 
should also comment on the veteran's 
complaints of pain and numbness of the 
right upper extremity, to include a right 
wrist disability.  In particular, the 
examiner should indicate whether it is at 
least as likely as not that the veteran 
has current right upper extremity 
disability due to the service-connected 
pain and numbness of the left arm, to 
include a left wrist disorder, and/or his 
cervical strain with degenerative joint 
disease.  

4.  The RO should readjudicate the issues 
on appeal.  If any benefit sought on 
appeal remains denied, the RO should 
issue an Supplemental Statement of the 
Case (SSOC), and the veteran and his 
representative should be afforded time in 
which to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


